Exhibit B
                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF GEORGIA
                           ATLANTA DIVISION

UNITED STATES OF AMERICA                           Criminal Action

            v.                                     No. 4:14-CR-11-1-HLM-WEJ

TERRY EUGENE PEACE

                  DECLARATION OF TERRY EUGENE PEACE
                                           1.
      My name is Terry Eugene Peace, and I am 52 years old. I am currently
incarcerated at the United States Penitentiary in Atlanta, Georgia, and my United
States Marshals registration number is 65789-019. I have been diagnosed with Post
Traumatic Stress Disorder, Depression, Anxiety Disorder, and Nightmare
Disorder. I suffer from a traumatic brain injury as well. My other medical
conditions include asthma, hyperlipidemia, and hypothyroidism. I take a number
of medications for these medical issues.
      Although the presence of the coronavirus at my prison wasn't too scary at
first, I am now realizing that the threat of contracting the virus is just going to
increase as time goes on. Knowing that the coronavirus is here to stay at USP­
Atlanta makes me feel very tense. I stress about being infected and faring far worse
than others because of my underlying medical conditions. I also worry about not
being able to make it home to see my wife and kids again. It's a frightening time.
      The coronavirus at USP-Atlanta has also delayed access to my medication.
For example, a couple weeks ago when my steroid inhaler ran out, it took the
pharmacy four days to refill my order due to processing changes related to the
